Citation Nr: 0031321	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-22 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from August 1958 to July 
1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in August 1999 by the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. The Board denied service connection for an acquired 
psychiatric disorder in April 1992.

2. Evidence submitted subsequent to the Board's April 1992 
decision was not previously of record, bears directly and 
substantially on the matters under consideration, and must 
be considered to fairly adjudicate the claim of service 
connection for a psychiatric disorder.

3. The veteran has psychiatric disability-major depression-
that began during military service.


CONCLUSIONS OF LAW

1. Evidence submitted subsequent to the April 1992 Board 
decision denying service connection for a psychiatric 
disorder is new and material; the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156 (2000).

2. The veteran has major depression that was incurred during 
active military service.  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2000); 38 U.S.C.A. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In evaluating the appellant's petition to reopen his claim 
for service connection for a psychiatric disorder, the Board 
considers all evidence submitted by the appellant or obtained 
on his behalf since the last final denial in order to 
determine whether this claim must be reopened and re-
adjudicated on its merits.  In this case, the Board denied 
service connection for a psychiatric disorder in April 1992.  
At that time, the Board found, in pertinent part, that the 
evidence of record did not reflect the presence of a 
psychiatric disorder during service or a psychosis within one 
year following separation from service.  The Board further 
noted that the record demonstrated that the appellant had 
symptoms indicative of a neurosis within six months following 
separation from service and that a psychosis was first shown 
approximately seven years following discharge.

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

To determine whether new and material evidence has been 
presented, the Court, in Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), outlined the process for reopening claims 
under the Federal Circuit's holding in Hodge, supra:  
Initially, VA must determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  If 
the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that does not bear directly and 
substantially upon the specific matter under consideration 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim, 
the claim to reopen fails on that basis and the inquiry ends.  
38 C.F.R. § 3.156.  Next, if the evidence is determined to be 
new and material, VA reopens the claim and evaluates the 
merits after ensuring the duty to assist has been fulfilled.  

Relevant evidence received since the 1992 denial includes an 
opinion from a private psychiatrist dated in February 1999.  
The psychiatrist noted the following:

. . . The VA's approach to [the 
appellant's] difficulty is to assume that 
he had a neurotic type of depression in 
1962 and later deteriorated into having a 
totally separate schizophrenic condition 
later (sic).  Based on my mental status 
exams now I would have to say then (sic) 
that if the VA were correct[,] the 
schizophrenia appears to have gone away 
and the depressive neurosis is back 
again.  Nevertheless[, the appellant] is 
disabled from his schizophrenic condition 
and the residual schizophrenic difficulty 
is causing an inability to work.  It is 
difficult to see how such a scenario 
could be possible, individuals with 
neurotic personality organization and 
individuals with psychotic personality 
disorganization have markedly different 
presentations as most people with any 
clinical experience with testify.  The 
types of characteristic defensive styles 
are entirely different.

With [the information from a clinician 
who treated the veteran early on (Dr. 
Rudnik),] I see a striking continuity 
between the past and the present.  It 
sheds new light on the entire history now 
that I have Dr. Rudnick's (sic) record, 
the VA record and his treatment record 
here, as well as my own experience with 
him since 1993.  I think the most likely 
and simple explanation for [the 
appellant's] disability is that he has 
now and did in 1962 suffer from a severe 
depressive illness, which gradually 
deteriorated into catatonic episodes of 
psychotic depression.  A combination of 
anti-psychotics and anti-depressants have 
been able to give him remission from the 
psychosis but some deficits remain in his 
ability to be motivated, organized, meet 
the public and hold gainful employment 
especially at his age.

It must be kept in mind that psychiatric 
diagnoses are descriptive terms, the 
overlap between recurrent psychotic 
depression as a diagnostic category, 
schizophrenia with intercurrent 
depressive symptoms as a diagnostic 
category, or schizo affective disorder 
depressed type, are fine distinctions and 
different clinicians may describe the 
same patient, have the same general 
clinical impression and give any one of 
those three diagnoses.  However, the take 
home message here is that if [the 
appellant's] disability is viewed as 
being the result of a severe affective 
disorder this is the simplest and best 
explanation.

The diagnosis code that I think ought to 
be reassigned for [the appellant] is 
296.36 major depression psychotic type in 
remission.  

This evidence is found to be new and of such significance to 
require consideration in order to fairly decide the 
appellant's claim.  This is so because the record available 
in 1992 did not include assessments such as those described 
above, especially assessments of the history of the veteran's 
illness based on a detailed examination of the record and 
explanation of the processes at work in the veteran's case.  
Accordingly, the petition to reopen the claim for service 
connection for a psychiatric disorder is granted and the 
claim is reopened.

Furthermore, the February 1999 psychiatric opinion when 
viewed in light of the previously assembled evidence, 
particularly the reports from Dr. Rudnik dated in 1962, the 
Board concludes that entitlement to service connection for a 
psychiatric disorder is warranted.  In reaching this 
conclusion, the Board recognizes the lack of documented 
psychiatric symptomatology during service.  Nevertheless, the 
post-service evidence of record, viewed in the context of the 
February 1999 opinion, is deemed to place the evidence 
regarding in-service incurrence in relative equipoise.  While 
the service medical records fail to disclose any significant 
findings regarding the presence of a psychiatric disorder, 
which weighs against the conclusion that such a disorder had 
its onset during that time, the private treatment reports 
dated in January 1962, within six months of service 
discharge, clearly refer to reports by the appellant of 
relevant psychiatric symptomatology during service.  The 
credibility of these reports is heightened by the fact that 
they were made in the context of the appellant seeking 
treatment for his psychiatric complaints.  Furthermore, the 
1962 reports when coupled with a February 1990 report, in 
which Dr. Rudnik indicated that the appellant's "...emotional 
disability had been engendered and/or aggravated by his 
experiences while in the Army," are deemed to weigh in favor 
of the appellant's claim and are of probative value.  When 
considering the 1999 opinion described in detail above, the 
Board finds that the evidence against the claim is balanced 
by that in favor of it.

Accordingly, through application of the benefit-of-the-doubt 
doctrine, 38 C.F.R. § 3.102, the Board concludes that the 
appellant's reports of psychiatric symptomatology during 
service are credible and serve to relate the findings first 
noted in January 1962 to his period of active duty.  
Furthermore, when viewed in light of the competent medical 
evidence in the form of the private psychiatrist's February 
1999 opinion, in which it was concluded that the appellant's 
recently diagnosed major depression is in fact the same 
disorder for which the appellant was treated in January 1962, 
the Board finds that entitlement to service connection is 
warranted.


ORDER

Service connection for major depression is granted.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 2 -


- 7 -


